DUFOUR, J.
This is an appeal from a judgment condemning defendant to pay for the value of a mule and the repairs of a cart, owing to a collision which took place at or near the corner of Dryades and Philip.
At that point the defendant’s track curves towards the woods and follows Philip Street and then turns towards Canal Street and into Dryades Street.
The car was going down Dryades, and the plaintiff’s cart came from the woods side of Philip Street and turned into Dryades Street.
The motorman stopped his car, hacked into Dryades, then moved forward again and struck the cart.
It is not disputed that on a straight track there is sufficient room for cars and carts to pass each' other safely; it follows from *266this that no accident could have occurred except in the curve, unless the driver of the cart drove to the right and into the vestibule of the ear.
April 7th, 1909.
Both motorman and conductor claimed that the collision happened where the track was straight, although defendant’s counsel concede that it occurred in the curved portion of the track.
Without commenting in detail on the testimony, we think that the motorman and conductor were mistaken and that the accident was due to the fact that, in rounding the curve, the protruding vestibule of the car struck the cart.
Judgment affirmed.